 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GARY SPRAGUE,                                       Case No. 1:18-cv-00035-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE
13           v.
                                                         (ECF No. 21)
14   FINANCIAL CREDIT NETWORK, INC.,

15                  Defendant.

16

17          On November 12, 2018, a stipulation for dismissal of the entire action was filed. (ECF

18 No. 21.) In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

19 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
20 dismissed with prejudice, without an award of costs or attorney’s fees.

21          Accordingly, the Clerk of the Court is HEREBY DIRECTED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      November 13, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
